     Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 1 of 20



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


IN RE MIDLAND FUNDING, LLC INTEREST               Civil Action No.: 11-cv-8149 (LMS)
RATE LITIGATION




       MEMORANDUM OF LAW IN SUPPORT OF JOINT MOTION FOR
          PRELIMINARY APPROVAL OF CLASS SETTLEMENT




     Daniel A. Schlanger                      O. Randolph Bragg
     Evan S. Rothfarb                         admitted pro hac vice
     Schlanger Law Group LLP                  Horwitz, Horwitz and Associates, Ltd.
     9 East 40th St., Suite 1300              25 E. Washington, Suite 900
     New York, NY 10016                       Chicago, Illinois 60602
     T. 212-500-6114                          (312) 372-8822
     F. 646-612-6996                          (312) 372-1673 (Facsimile)
     dschlanger@consumerprotection.net        E-mail: rand@horwitzlaw.com
     erothfarb@consumerprotection.net

             Counsel for Linda Taylor Gay, Marianne Norelli, Galo Uribe,
                       Rocco Commisso, and the Putative Class
        Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 2 of 20



                                        INTRODUCTION

       Plaintiffs Linda Taylor Gay, Marianne Norelli, Galo Uribe, and Rocco Commisso,

respectfully submit this Memorandum of Law in Support of the parties’ joint motion for an

Order (1) preliminarily approving the Settlement Agreement and Release of Claims executed by

the parties on or about February 22, 2019, (hereinafter, “Settlement Agreement,” filed

contemporaneously with this memorandum and attached as “Exhibit 1” to the Declaration of

Daniel A. Schlanger in Support of Joint Motion for Preliminary Approval of Class Settlement,

including all exhibit subparts) as fair, reasonable, adequate, and in the best interests of the

Settlement Class; (2) certifying the putative Settlement Class (as defined in the Settlement

Agreement and pending final approval by the Court); (3) approving the Notice and the Notice

Plan as contained within the Settlement Agreement; (4) setting a date by which Notice must be

sent; (5) appointing Linda Taylor Gay, Marianne Norelli, Galo Uribe, and Rocco Commisso as

Class Representatives; (6) appointing attorneys Daniel A. Schlanger, Esq. (of Schlanger Law

Group LLP) and O. Randolph Bragg, Esq. (of Horwitz, Horwitz & Associates) as Class Counsel;

(7) scheduling a final approval hearing under Federal Rule of Civil Procedure 23(c)(2) (the

“Final Fairness Hearing”) after the Notice period has expired so that the Court can consider any

objections to the settlement, opt outs, and approve the parties’ agreement regarding payment of

Class Counsel’s attorneys’ fees and costs and payment of an incentive award to the Class

Representatives.

I.     NATURE OF THE CASE

       A.      Facts Underlying this Class Action

       Plaintiffs and the class are New York consumers from whom Defendants sought to

collect on accounts originated by national banks and purportedly assigned to Defendants.




                                                  1
        Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 3 of 20



       Plaintiffs have asserted that Defendants violated the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq., and New York General Business Law (“GBL”) § 349 by

attempting to collect interest on Plaintiffs’ and Class Members’ accounts in excess of the 25%

interest limit set forth in New York's criminal usury laws. See N.Y. Penal Law § 190.40. See

Second Amended Complaint; ECF 172 at ¶¶29-51.

       Defendants have denied all liability and contend that they did not violate the law or

engage in any wrongful or unlawful conduct. ECF 174.

       B.      Procedural and Litigation History

       This action was commenced in November of 2011, ECF 1. The parties have litigated this

case extensively over the course of seven-plus years. The most salient points regarding the

litigation’s involved procedural history are as follows:

       An amended complaint was filed in May of 2012. ECF 13.

       Mediation in November of 2012 did not result in a settlement and the parties engaged in

expansive paper discovery culminating in the filing of cross-motions for class certification and

summary judgment. See ECFs 25, 40, 42, 46, 48, and 56.

       The original Plaintiff also moved to strike a Rule 68 Offer of Judgment, an issue that was

likewise fully briefed by the parties. ECFs 35, 41, and 50.

       In a September 30, 2013 bench ruling, the Court denied all parties’ motions. Specifically,

the Court held that while certain issues particular to the original named plaintiff remained, the

National Banking Act preempted Plaintiff’s class claims. ECF 64, Transcript at 22. The Court

denied the Motion to Strike the Offer of Judgment as premature. Id. at 4. Plaintiff sought

interlocutory appeal and was denied. ECF 67 and 70.




                                                 2
        Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 4 of 20



       On May 30, 2014, the parties entered into a Stipulation for Entry of Judgment for

Defendants for Purpose of Appeal. “This stipulation disposed of the two genuine disputes of

material fact identified by the [this Court], and provided that ‘a final, appealable judgment in

favor of Defendants is appropriate.’ [This Court] ‘so ordered’ the Stipulation for Entry of

Judgment.” Madden v. Midland Funding, LLC, 786 F.3d 246, 249 (2d Cir. 2015).

       By decision dated May 22, 2015, the U.S. Court of Appeals for the Second Circuit

reversed the Court’s September 30, 2013 bench ruling. Madden, 786 F.3d at 255. Defendants’

subsequent motion for reconsideration and/or re-argument en banc was denied.

       Defendants petitioned the U.S. Supreme Court for certiorari, which Plaintiff opposed.

Numerous Amicus Curiae submitted briefs and the Supreme Court requested briefing from the

U.S. Solicitor General. Accordingly, the parties submitted briefs to the U.S. Solicitor General

and – at the request of the Solicitor – met with the Solicitor and representatives of various

relevant agencies in Washington, D.C. to discuss the issues raised in Defendants’ petition.

       Following the Supreme Court’s June 27, 2016 denial of certiorari, the parties filed and

fully briefed renewed cross motions for class certification and summary judgment, which

motions centered on various issues that the Second Circuit had declined to reach, or which were

otherwise unaddressed on the appeal. ECFs 98, 99, 112, 116, 119, 120, 123, 128, and 129.

       By Order dated February 27, 2017, the Court granted Plaintiff’s motion for class

certification with certain adjustments to the proposed class, granted Defendants’ motion for

summary judgment on Plaintiff’s state law usury claims, but denied summary judgment on

Plaintiff’s FDCPA and GBL § 349 claims. ECF 133. In the Order, the Court certified the

following classes:

       1.      A Rule 23(b)(2) injunctive and declaratory relief class comprising all
               persons residing in New York who were sent a letter by Defendants



                                                 3
        Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 5 of 20



               attempting to collect interest in excess of 25% per annum regarding debts
               incurred for personal, family, or household purposes, whose cardholder
               agreements: (i) purport to be governed by the law of a state that, like
               Delaware’s, provides for no usury cap; or (ii) select no law other than New
               York. This class covers only claims arising out of GBL violations from
               November 10, 2008 through [February 27, 2017].

       2.      A Rule 23(b)(3) damages class comprising all persons residing in New
               York who were sent a letter by Defendants attempting to collect interest in
               excess of 25% per annum regarding debts incurred for personal, family, or
               household purposes, whose cardholder agreements: (i) purport to be
               governed by the law of a state that, like Delaware’s, provides for no usury
               cap; or (ii) select no law other than New York. This class comprises two
               subclasses: (a) for claims arising out of GBL violations from November
               10, 2008 through [February 27, 2017]; and (b) for claims arising out of
               FDCPA violations from November 10, 2010 through [February 27, 2017].

ECF 133 at 43.

       On June 19, 2017, the Court granted Class Counsel leave to name a substitute plaintiff(s),

ECF 155, which Class Counsel accomplished by filing the Second Amended Complaint. ECF

172.

       After the Court granted class certification, the parties engaged in extensive additional

discovery focused on identifying the class members and generating the Class List with precision.

This process involved the collection of data regarding each of the over 58,000 class members’

account histories (the “Data Compilation”), sampling of the underlying collection files to ensure

accuracy of the compiled information, and multiple depositions of Defendants’ employees with

regard to the methodologies used to identify class members and compile relevant information

regarding each account.

       Conducting this discovery was not seamless. The parties negotiated stipulations when

they could agree. When they could not agree, the parties convened numerous meet and confers,

drafted and submitted letter briefs, and attended conferences with the Court.




                                                4
        Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 6 of 20



       The parties negotiated a detailed class notice plan. These negotiations included good

faith meet and confers as well as briefing on unresolved issues. See ECF 193 and 200 (Motion to

Approve Class Notice Plan and Defendants’ Opposition).

        Settlement negotiations were no less involved. The parties exchanged multiple oral and

written proposals and attended numerous meet and confers. At the parties’ request, the Court

held three separate settlement conferences in July and October of 2018. At the end of the third

settlement conference, the parties reached their settlement in principle. See ECF Minute Entry

for October 30, 2018.

       The case was referred for all purposes to the Magistrate Judge on consent of the parties

by Order dated December 11, 2018. ECF 205.

       The settlement in principle notwithstanding, the parties continued to negotiate the terms

of the written settlement agreement, which negotiations included, again, extensive back and forth

between the parties’ counsel, including not only numerous drafts of each settlement document,

but also multiple meet and confers, extensive email correspondence, correspondence, etc.

Declaration of Daniel A. Schlanger in Support of Joint Motion for Preliminary Approval of Class

Settlement (“Schlanger Declaration”) at ¶¶4-15. This phase of the litigation also included

negotiations with and agreement upon the settlement administrator. Id. at ¶11. The Settlement

Agreement was fully executed on February 22, 2019. ECF 212; Schlanger Declaration at ¶12.

II.    THE SETTLEMENT CLASS & CLASS RELIEF

       A.      The Class Definition

       Consistent with the Court’s February 27, 2017 Order, ECF 133, the parties seek approval

of a Settlement Class defined as follows:

       all persons residing in New York who were sent a letter by Defendants attempting to
       collect interest in excess of 25% per annum regarding debts incurred for personal, family,



                                                5
         Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 7 of 20



        or household purposes, whose cardholder agreements: (i) purport to be governed by the
        law of a state that, like Delaware’s, provides for no usury cap; or (ii) select no law other
        than New York. This class comprises two subclasses: (a) for claims arising out of GBL
        violations from November 10, 2008 through [February 27, 2017]; and (b) for claims
        arising out of FDCPA violations from November 10, 2010 through [February 27, 2017].

Settlement Agreement at ¶11(a); see also ECF 133 at 27.

        The Settlement Class excludes any person whose letter from Defendants relates to a debt

that was discharged pursuant to Chapter 7 of the United States Bankruptcy Code. Settlement

Agreement at ¶11(b).1

        B.       Terms of the Proposed Settlement

        The settlement agreement provides for three main forms of relief to the Class, all of

which are explained in detail below:

        •        Monetary Relief totaling $555,000.00;

        •        Balance Reduction Relief totaling $9,250,000.00 of credits available to the Class;
                 and

        •        Ongoing compliance of Defendants’ policies and practices with applicable law
                 regarding collection of interest on settlement class member accounts.

        Specifically, the Settlement Agreement provides as follows:

        (1)      FDCPA Subclass Relief: Settlement Class members who are members of the
                 FDCPA Subclass members shall be entitled to submit a claim for either Monetary
                 Relief or a Balance Reduction (whichever the consumer prefers), to be indicated
                 by the consumer on the claim form. With regard to members of this subclass who
                 submit a claim and opt for Monetary Relief, $297,233.00 of the Settlement Fund
                 shall be available for these payments. The funds shall be distributed pro-rata to
                 those class members who file a claim and opt for Monetary Relief rather than a
                 Balance Reduction. With regard to members of this subclass who submit a claim
                 and opt for balance reduction, see “Balance Reduction Relief,” below.

        (2)      GBL Subclass Relief: Settlement Class members who are members of the GBL
                 Subclass members but not the FDCPA Subclass shall be entitled to submit a claim

1
  Pursuant to the Settlement Agreement, Defendants have identified 329 otherwise eligible individuals who have
filed for Chapter 7 bankruptcy. Settlement Agreement at ¶13(b). Under the terms of the Settlement Agreement,
Class Counsel will confirm which of those individuals received a discharge within 21 days of the filing of the
parties’ motion for preliminary approval. Id.


                                                        6
Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 8 of 20



          for either Monetary Relief or a Balance Reduction (whichever the consumer
          prefers). With regard to members of this subclass who submit a claim opting for
          Monetary Relief, $118,392.00 of the Settlement Fund shall be available for these
          payments. The funds shall be distributed pro-rata to those class members who file
          a claim and opt for Monetary Relief rather than a Balance Reduction. Payments
          to Settlement Class members who are members of the GBL Subclass members but
          not the FDCPA Subclass made under this subprovision are capped at $50.00 per
          person. If, based on the claims rate and per person cap, the total amount payable
          under this provision is less than $118,392.00, the excess shall “spill over” to the
          Supplemental Fund for Settlement Class Members Who Paid in Excess Of 25%
          Interest, and be added to the $139,375.00 available to those qualifying for a
          supplemental payment, as set forth below. With regard to members of this
          subclass who submit a claim and opt for balance reduction, see “Balance
          Reduction Relief,” below.

(3)       Supplemental Fund For Settlement Class Members Who Paid In Excess Of 25%
          Interest (“Supplemental Fund”): In addition to all other relief set forth in this
          Settlement Agreement, Settlement Class Members who paid Defendants interest
          in excess of 25% per annum, as reflected in the Class List, and who submit a
          claim shall also receive a pro rata share of a fund consisting of $139,375.00
          (absent any spillover from other funds as set forth herein), capped at $320.00 per
          Settlement Class Member. If, based on the claims rate and per person cap, the
          total amount payable under this provision is less than $139,375.00 (plus any “spill
          over” from the GBL fund), the excess shall be added to the amount available to
          FDCPA Subclass members pursuant to 15(b)(1) of the Settlement Agreement.

(4)       Balance Adjustment Relief:

        i.       Defendants shall establish a credit pool of $9,250,000.00 (“$9.25M”) for
                 the benefit of the Class. These credits shall be available to reduce the
                 balances of those class members who file a claim and opt for Balance
                 Adjustment Relief. Credits shall be allocated pro-rata up to the amount of
                 each class member’s individual account balance. No refunds shall be
                 issued to any Settlement Class Member whose balances are exhausted by
                 the application of the credit pool.

      ii.        To the extent those claimants opting for balance adjustments do not
                 exhaust the balance credit pool of $9.25M, any remaining balance credits
                 in the pool shall be applied pro rata to the balances of the class members
                 who filed a claim for monetary relief.

      iii.       Regarding Settlement Class Members with Current Purported Balances of
                 $100.00 or less: In addition to the credit pool of $9.25M, Defendants shall




                                           7
         Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 9 of 20



                          adjust the balance of any Settlement Class Member who is alleged to owe
                          $100.00 or less to reflect a zero balance.

              iv.         No consumer who has a balance of zero, pursuant to paragraph
                          16(b)(4)(iii) of the Settlement Agreement or otherwise, shall be offered
                          the option of a balance adjustment in lieu of monetary relief. No refunds
                          shall be issued to Settlement Class Members that have zero balances.

               v.         To the extent that the credit pool of $9.25M is not exhausted using the
                          methodology described above, any remaining balance shall be credited pro
                          rata to the Settlement Class as a whole. No refunds shall be issued to
                          Settlement Class Members that have zero balances.

Settlement Agreement at ¶¶15(a) and (b).

        Defendants have also “warrant[ed] and represent[ed] that that they will comply with all

laws, regulations and case law regarding the collection of interest, including those related to the

application and or attempted collection of usurious interest, on class member accounts, and all

accounts of New York residents more generally.” Id. at ¶15(c)

C.      ANTICIPATED RELIEF PER CLAIMANT

        Class members who file claims will receive meaningful relief under this settlement, even

if the rate of claims participation is significantly high.

        Specifically, even at a claims rate of 10-20%, FDCPA subclass members who choose

cash relief will receive approximately $58.00 - $116.00 each. Schlanger Declaration at ¶22.2


2
  As noted in the attached Declaration, the estimates regarding the cash relief and balance adjustments available to
each claimant rely on certain reasonable assumptions about claims participation in addition to assumptions regarding
the claims rate. See Schlanger Declaration at 22 n.3. Courts considering class settlements, even with significantly
smaller participation rates, have granted final approval so long as the notice was adequate. See In re Serzone Prod.
Liab. Litig., 231 F.R.D. 221, 235 (S.D.W. Va. 2005) (concluding that a claims rate of 6,524 claimants out of a
settlement class that could have potentially included millions did not demonstrate the inadequacy of the notice,
noting that “many factors contribute to the claims response rate,” and observing that “claims response levels will
tend to vary with the circumstances, types of class notices employed, and size of individual claims involved in each
case); Zimmer Paper Prod., Inc. v. Berger & Montague, P.C., 758 F.2d 86, 92–93 (3d Cir. 1985) (holding that
where defendant engaged in customary and court approved notice procedure, the response rate was not
determinative of the adequacy of the class notice); In re Packaged Ice Antitrust Litig., 322 F.R.D. 276, 296 (E.D.
Mich. 2017), appeal dismissed, No. 17-2139, 2017 WL 8236039 (6th Cir. Oct. 11, 2017) (overruling the objection
that the “claims rate of nearly 150,000 claimants out of millions of consumers represents a ‘clear failure’ of the
notice program.”).



                                                         8
         Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 10 of 20



         At these rates of claims participation, GBL subclass members who choose cash relief will

likely receive $50.00 each. Schlanger Declaration at ¶23.

         Class members who choose balance adjustments will, at these claims rates, likely receive

balance adjustments of between $1,920 and $5,250. Schlanger Declaration at ¶24. It is worth

noting in this regard that some 14,682 of the 58,479 class members (i.e. 25.1 percent) have stated

balances of between $100 and $2,000 and 35,162 of the 58,479 class members (i.e. 60.1 percent)

have stated balances between $100 and $5,000.00.3 Schlanger Declaration at ¶25. In other

words, a significant percentage of the claimants choosing the balance adjustment option will be

able to use this option to close out their balances entirely.

         The 7,842 class members who made overpayments of interest will, in addition to all other

relief, be eligible for an additional cash payment. Schlanger Declaration at ¶27. At a claims rate

of 10-20%, these class members are likely to receive an additional $118.07 - $282.42. Schlanger

Declaration at ¶31. The average (mean) amount of overpayment of interest by those class

members who overpaid is approximately $58.00. Schlanger Declaration at ¶30.

D.       RELIEF TO THE NAMED PLAINTIFFS

         Pursuant to the Settlement Agreement, each of the four named plaintiffs will receive

$5,000 and adjustment of his or her stated account balance to zero in recognition of their efforts

on behalf of the class. Schlanger Declaration at ¶38.




3
 Class members with balances of $100 or less will, as part of the settlement have their balances adjusted to zero and
will, accordingly, will be eligible for only cash relief (i.e., class members with de minimus balances will not forego
cash relief in order to close out their balance). Settlement Agreement at ¶15(4)(b)(iii-iv).


                                                          9
       Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 11 of 20




                                           ARGUMENT

I.     THE SETTLEMENT CLASS HAS EFFECTIVELY ALREADY BEEN
       CERTIFIED

       With one minor exception relating to a small number of consumers whose loans were

discharged in Chapter 7 bankruptcy proceedings described supra, the proposed settlement class

definition is identical to the current class definition, which this Court certified on February 27,

2017. ECF 133 at 43. As such, the Settlement Class is effectively certified already and no

developments in the case or applicable case law have occurred that should alter the Court’s

findings.

       Specifically, the Court previously examined the issue of Rule 23 certification in detail

and concluded in the context of a contested motion for class certification that all Rule 23

requirements (e.g. numerosity, commonality, typicality, adequacy of the named plaintiff and

class counsel, etc.) had been met. ECF 133 at 25-43. Accordingly, with the exception of the

issue of the current Representative Plaintiffs’ adequacy, Plaintiffs will not address each

requirement here, but rather incorporates by reference the previous class certification papers and

this Court’s findings regarding same. See id.

II.    PLAINTIFFS ARE ADEQUATE CLASS REPRESENTATIVES.

       The current Representative Plaintiffs, Linda Taylor Gay, Marianne Norelli, Galo Uribe,

and Rocco Commisso were substituted into this matter as a result of the Court’s June 19, 2017

Order and the Second Amended Complaint. ECFs 155 and 172. There is no dispute that each

Representative Plaintiff is a class member. Indeed, all were disclosed on the Class List and in

the Data Compilation prior to substitution. Schlanger Declaration at ¶33. Nor is there any

antagonism between Representative Plaintiffs’ claims and those of the proposed settlement class.



                                                 10
       Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 12 of 20



       Each Representative Plaintiff has been involved in the litigation providing discovery

responses, keeping appraised of litigation developments including, inter alia, discovery disputes,

merits issues; and consulting with Class Counsel multiple times regarding settlement. Schlanger

Declaration at ¶¶32-38. Each Representative Plaintiff has approved the proposed settlement.

Schlanger Declaration at ¶30.

        In short, the Representative Plaintiffs are clearly adequate.

III.   THE SETTLEMENT AGREEMENT SHOULD BE PRELIMINARILY
       APPROVED.

       “Preliminary approval . . . is the first step in the settlement process. It simply allows

review of the proposed settlement within a range of reasonableness and notice to issue to all

members of the class . . . to object or to opt-out of the settlement.” Marroquin Alas v.

Champlain Valley Specialty of N.Y., Inc., No. 5:15-cv-00441, Dkt. No. 39 at 3 (N.D.N.Y. Feb. 8,

2016). “To grant preliminary approval, the court need only find that there is probable cause to

submit the settlement to class members and hold a full-scale hearing as to its fairness.” Torres v.

Gristede’s Operating Corp., 2010 U.S. Dist. LEXIS 75362, at *11 (S.D.N.Y., June 1, 2010).

       Courts are guided by the Second Circuit’s recognition that public policy favors the

settlement of class actions. See Denney v. Jenkens & Gilchrist, 230 F.R.D. 317, 328 (S.D.N.Y.

2005) (“There is a strong judicial policy in favor of settlements, particularly in the class action

context. The compromise of complex litigation is encouraged by the courts and favored by

public policy.”) (internal citations omitted), aff’d in part and vacated in part, 443 F.3d 253 (2nd

Cir. 2005). “Moreover, a presumption of fairness, adequacy, and reasonableness may attach to a

class settlement reached in arm’s-length negotiations between experienced, capable counsel after

meaningful discovery.” Id. “Judges should not substitute their own judgments as to optimal




                                                 11
        Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 13 of 20



settlement terms for the judgment of the litigants and their counsel.” Gautreaux v. Pierce, 690

F.2d 616, 631 (7th Cir. 1982).

       A brief examination of the proposed settlement, using the factors laid out by the Second

Circuit for evaluating the substantive fairness of a class action settlement in City of Detroit v.

Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974), demonstrates that the Court should

preliminarily approve the Settlement.

       A.      The complexity, expense, and likely duration of the litigation.

       Although this litigation is now entering its eighth year, the case is potentially several

years from its conclusion. Absent settlement, the parties anticipate filing dispositive pretrial

motions. Defendants have indicated that absent settlement they intend to appeal the Court’s

prior orders as well as any adverse trial result and, if necessary, file a second petition for

certiorari with the Supreme Court of the United States.

       Because the case involves state law questions not addressed to date by the New York

Court of Appeals, it is possible that post trial litigation will include attempts by one or both

parties to have certain questions certified to the New York Court of Appeals.

       Simply put, the proposed settlement forecloses a realistic possibility of several more

years of complex and expensive litigation.

       B.      The stage of the proceedings and the amount of discovery completed.

       This matter has been intensely litigated including, inter alia, all merits and class

discovery, motions for summary judgment and class certification, appeals, briefing regarding

petitions for en banc review; certiorari related litigation (including briefing before the U.S.

Supreme Court and briefing and advocacy presented to the Solicitor General), multiple

appearances before the Honorable Cathy Seibel and the Honorable Lisa M. Smith regarding a




                                                  12
           Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 14 of 20



wide variety of substantive and procedural issues, discovery disputes and briefing, multiple

complex, negotiated stipulations, renewed motions for summary judgment and class certification,

and extended, intensive settlement negotiations including three separate settlement conferences

with the Court.

           As a result of these years of litigation, including the completion of class and merits

discovery, the parties and their counsel are fully cognizant of the relative strengths and

weaknesses of various claims and defenses, and the risks and potential outcomes absent

settlement.

           C.       The risks of establishing liability and the risks of establishing damages; the
                    risks of maintaining the class action through the trial; and the ability of
                    Defendants to withstand a greater judgment; the range of reasonableness of
                    the settlement fund in light of the best possible recovery, and the range of
                    reasonableness of the settlement fund to a possible recovery in light of all the
                    attendant risks of litigation.

           Notwithstanding certification of the Class and denial of Defendants’ renewed motion for

summary judgment on Plaintiffs’ FDCPA and GBL § 349 claims, Plaintiffs still face substantial

risks in establishing liability and damages. As discussed previously, Defendants have indicated

that absent settlement they intend to file dispositive motions, appeals, certiorari petitions, etc.,

any one of which could result in reversal of a favorable judgment and no recovery to the Class.

           Evaluated against these risks, the settlement is an excellent result for the Class.

           For example, the FDCPA places a cap on statutory damages of the lesser of one percent

of a defendant’s net worth or $500,000.00. 15 U.S.C. § 1692k(a)(2)(B).4

            Although the cap serves as the maximum possible amount recoverable against a

defendant, courts may award less than the statutory maximum based on “the frequency and

persistence of noncompliance by the debt collector, the nature of such noncompliance, the


4
    See ECF 154, filed under seal.


                                                     13
       Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 15 of 20



resources of the debt collector, the number of persons adversely affected, and the extent to which

the debt collector’s noncompliance was intentional.” 15 U.S.C. § 1692k(2)(b)(1). Given the

nature of the alleged violations and the fact that Defendants, many other debt collectors, this

Honorable Court, and even some financial regulators understood the conduct to be lawful at the

time it occurred, the Court could easily determine that an award well below the statutory

maximum was warranted.

       Here, of the 58,479 class members only 7,842 paid in excess of 25% in the form of

interest overpayments. As borne out by the parties lengthy and detailed discovery regarding the

Class List and Data Compilation, these overpayments total no more than approximately

$460,000.00. Schlanger Declaration at ¶13.

       Therefore, even assuming (1) a complete victory on liability and damages and (2) no

remittitur by the Court, statutory and actual damages under the FDCPA would likely total

approximately $960,000.00. The settlement provides class members with monetary relief of

$550,00.00 and $9,250,000.00 in balance adjustments. Such class-wide relief is clearly within

the range of reasonableness and, in fact, constitutes an outstanding result.

       Regarding Plaintiffs’ GBL § 349 claims, Section 349 provides for “… his actual damages

or fifty dollars, whichever is greater, or both such actions. The court may, in its discretion,

increase the award of damages to an amount not to exceed three times the actual damages up to

one thousand dollars, if the court finds the defendant willfully or knowingly violated this

section.” However, actual damages are required under the statute, which damages Defendants

would vigorously contest as to the majority of the GBL subclass members.

       Under reasonable assumptions regarding claims rates and other variables, the proposed

settlement is very likely to provide that GBL subclass members who have not made




                                                 14
       Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 16 of 20



overpayments will be eligible for cash relief of $50.00, i.e. the statutory cap where actual

damages do not exceed that amount. (These class members can also, of course, choose to

receive a balance adjustment). Schlanger Declaration at ¶23.

       Those GBL class members who have made interest overpayments will, in addition, be

eligible for supplemental funds which, as reviewed supra, may well exceed the amount of the

overpayments. Schlanger Declaration at ¶¶23-26.

       Again, this result is not only reasonable, it is outstanding.

       Moreover, the settlement relief provides fixed amounts of cash and balance credits

available to class members now, rather than an indeterminate amount (which might be $0) at an

indeterminate point in the future.

IV.    THE INCENTIVE AWARD TO THE CLASS REPRESENTATIVES IS
       REASONABLE

       As noted above, the Settlement Agreement provides that, in recognition of their efforts on

behalf of the class, each of the four Class Representatives will receive $5,000 and an adjustment

of his or her stated account balance to zero.

       This incentive award is within the range regularly approved by Courts in this jurisdiction.

See Dornberger v. Metro. Life Ins. Co., 203 F.R.D. 118, 125 (S.D.N.Y. 2001) (noting incentive

awards customarily vary between $2,500 and $85,000 and approving a top award of $10,000 for

the lead plaintiff); Mills v. Capital One, N.A., No. 14 CIV. 1937 HBP, 2015 WL 5730008, at *17

(S.D.N.Y. Sept. 30, 2015) (awarding eight named plaintiffs service awards of $6,000.00 each

and three opt-in plaintiffs $3,000.00 each); see also Alaska Elec. Pension Fund v. Bank of Am.

Corp., No. 14-CV-7126 (JMF), 2018 WL 6250657, at *4 (S.D.N.Y. Nov. 29, 2018) (awarding

$50,000 and $100,000); Ferrick v. Spotify USA Inc., No. 16-CV-8412 (AJN), 2018 WL 2324076,




                                                 15
       Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 17 of 20



at *11 (S.D.N.Y. May 22, 2018), appeal dismissed sub nom. Ferrick v. Diable, No. 18-1702,

2018 WL 6431410 (2d Cir. Oct. 9, 2018) (awarding $25,000).

       Moreover, it should be noted that but for the agreement of these four Class

Representatives to substitute into this case—one which had received considerable publicity and

which, by its nature, references debt collection activity on purportedly unpaid balances—the

action would have been unable to proceed and the class would have received nothing.

       The proposed incentive award is fair and reasonable and should be approved.

V.     THE ATTORNEYS’ FEES PROVISIONS OF THE SETTLEMENT ARE
       REASONABLE

       “Courts have encouraged litigants to resolve fee issues by agreement.” Foti v. NCO Fin.

Sys., 2008 U.S. Dist. LEXIS 16511, at *21 (S.D.N.Y. Feb. 19, 2008). “This is particularly so if,

as in the instant case, the amount of attorneys’ fees is in addition to and separate from

defendant’s settlement with the class.” Id. at *21 (internal quotations omitted).

       The FDCPA authorizes courts to award reasonable attorneys’ fees and costs to a

prevailing consumer. 15 U.S.C. § 1692k(a)(3). Moreover, attorneys’ fees are available to

prevailing plaintiffs in class actions under Fed. R. Civ. P. 23(h). N.Y. Gen. Bus. Law § 349(h)

also provides for an award of attorneys’ fees to a prevailing plaintiff.

       Following the lodestar method, a “presumptively reasonable fee” is determined based on

“the product of a reasonable hourly rate and the reasonable number of hours required by the case

. . . .” Perez v. AC Roosevelt Food Corp., 744 F.3d 39, 44 (2d Cir. 2013).

       In the instant case, the Settlement Agreement provides that the Defendants shall pay

Class Counsel fees and costs of $550,000.00. This amount, which the parties negotiated

separately from class relief, is in addition to and separate from all monies paid to the Class and

Representative Plaintiffs. Class Counsel’s lodestar time and expenses since this case’s inception



                                                 16
         Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 18 of 20



exceed $925,000.00 to date. See Schlanger Declaration at ¶40. Thus, the settlement provides

only for approximately 59.5% of Class Counsel’s lodestar to date.5

         Class Counsel’s final lodestar, even absent any objections or unanticipated contested

issues, will of course be higher than their current lodestar fees and costs as significant work

relating to the Fairness Hearing, class administration logistics, and fielding class member

inquiries remains.

         In sum, the agreed-upon amount of $550,000.00 for attorneys’ fees and costs is eminently

reasonable in light of the work performed and the education, skills, and experience of counsel,

and the positive outcome achieved.6

         In sum, the attorney’s fees provisions of the Settlement Agreement are eminently

reasonable considering the work performed and the education, skills, the result obtained, and

experience of counsel.

VI.      THE PROPOSED NOTICE TO THE CLASS SHOULD BE APPROVED

         Once preliminary approval is granted, the second step of the process ensues; notice is

given to the class members of a hearing, at which time class members and the settling parties

may be heard with respect to final court approval. Am. Med. Ass’n v. United Healthcare Corp.,

2009 U.S. Dist. LEXIS 45610, 2009 WL 1437819, at *3 (S.D.N.Y. May 19, 2009). Pursuant to

Rule 23(c)(2)(B), when a class is certified under Rule 23(b)(3), the Court must direct to the class

members “the best notice practicable under the circumstances, including individual notice to all

members, who can be identified through reasonable effort.”


5
  Class Counsel will submit detailed time and expense records, as well as additional biographical information
regarding relevant attorneys and staff, within 21 days of submission of the instant motion.

6
 Class Counsel’s education, skills, and experience were previously set forth in the Motion for Class Certification.
See ECF 98.



                                                         17
       Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 19 of 20



       With regard to class certification pursuant to a settlement, the notice “must fairly apprise

the prospective members of the class of the pendency of the class action, the terms of the

proposed settlement, and the options that are open to them in connection with the proceedings,

including the option to withdraw from the settlement.” Reade-Alvarez v. Eltman, Eltman &

Cooper, P.C., 237 F.R.D. 26, 34 (E.D.N.Y. 2006) (citing Weinberger v. Kendrick, 698 F.2d 61,

70-71 (2d Cir. 1982)).

       The proposed notice plan is robust and easily meets Rule 23(c)(2)(B)’s requirements. The

proposed short form, long form, email notice, and website contain all the necessary information,

including the nature of the lawsuit, the class, the settlement terms, and the options available to

the members of the Class. Further, the notice plan and claims process include:

       1.      postcard notice with an attached, postage pre-paid claim form;

       2.      supplemental email notice where emails can be identified and confirmed;

       3.      an additional postcard notice if the claims rate falls below 5% as of 50 days prior
               to the end of the claims period

       4.      a website containing the long form notice;

       5.      online claim forms including an interactive feature that allow class members to
               input identifying information and compare different options, i.e., estimated cash
               payment vs. estimated balance adjustments; and

       6.      a toll-free number the Class can use to obtain additional information.

                                         CONCLUSION

       For the reasons set forth above, the parties’ joint motion to certify the settlement class

and for preliminary approval of the class settlement should be granted and the Court should set

the various dates and deadlines for notice, opt-outs, exclusions, objections, and a hearing under

Rule 23.




                                                 18
      Case 7:11-cv-08149-LMS Document 215 Filed 03/01/19 Page 20 of 20




Dated: March 1, 2019

                                          Respectfully Submitted,

                                          /s/Daniel A. Schlanger
                                          Daniel A. Schlanger
                                          Evan S. Rothfarb
                                          Schlanger Law Group LLP
                                          9 East 40th Street, Suite 1300
                                          New York, NY 10016
                                          T. 212-500-6114
                                          F. 646-612-6996
                                          dschlanger@consumerprotection.net
                                          erothfarb@consumerprotection.net

                                          O. Randolph Bragg
                                          admitted pro hac vice
                                          Horwitz, Horwitz and Associates, Ltd.
                                          25 E. Washington, Suite 900
                                          Chicago, Illinois 60602
                                          (312) 372-8822
                                          (312) 372-1673 (Facsimile)
                                          E-mail: rand@horwitzlaw.com

                                          Counsel for Linda Taylor Gay, Marianne
                                          Norelli, Galo Uribe, Rocco Commisso, and
                                          the Putative Class




                                     19
